Citation Nr: 1706726	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected bipolar disorder.

2.  Entitlement to a compensable rating for service-connected allergic rhinitis.

3.  Entitlement to a compensable rating for service-connected polycystic ovary disease.

4.  Entitlement to a compensable rating for service-connected hiatal hernia with gastroesophageal reflux disease.

5.  Entitlement to a compensable rating for service-connected headache disability.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a bilateral hip disorder.

10.  Entitlement to service connection for a bilateral shoulder disorder.

11.  Entitlement to service connection for a left knee disorder.

12.  Entitlement to service connection for a temporomandibular joint disorder.

13.  Entitlement to service connection for bilateral carpal tunnel syndrome.

14.  Entitlement to service connection for a seizure disorder.

15.  Entitlement to service connection for Sjogren's syndrome.

16.  Entitlement to service connection for irritable bowel syndrome.

17.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from January 1997 to July 2009.  She passed away in August 2010.  The appellant is the Veteran's daughter.  In an April 2013 decisional letter, she was accepted as the Veteran's substitute for purposes of processing this appeal to completion.

The appellant resides in the jurisdiction of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  However, this case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO in Winston-Salem, North Carolina.

In April 2013, the RO in Philadelphia, Pennsylvania, granted service connection for fibromyalgia.  This represents a complete grant of her appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case shows that the appellant requested a video conference hearing before a Veterans Law Judge (VLJ) at her local VA office in a February 2013 Form 9 - Appeal to the Board of Veterans' Appeals.

On October 18, 2016, the appellant was notified that she was scheduled for a hearing in Decatur, Georgia, on November 21, 2016.  However, on November 21, 2016, the appellant requested that the hearing be rescheduled as she was unable to appear at the hearing due to mandatory attendance policies at her graduate school.  In addition, she reported that she had never received notification of the scheduled hearing because mail was still being sent to her prior address and not her current address.

As such, a new hearing should be scheduled

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested video conference hearing before a VLJ at the Atlanta RO.  The Atlanta RO should notify the appellant at her current address of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

